Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of SEQ ID NO:1 in the reply filed on 09/16/2019 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
	Claims 1-17 are pending and examined on the merits herein.
Claim Rejections - 35 USC § 101
Claims 14-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the scope encompasses sequences found in nature and the claims are therefore drawn to products of nature.  The only requirements for the claims are to be guide polynucleotides which may be DNA or RNA wherein the sequences are complementary to Wx1 or SEQ ID NO:1, both of which occur in nature and the opposite non-coding strand, which occurs in nature would meet the limitation of the claims as currently written.  Accordingly, the claims are drawn to non-statutory subject matter.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-10 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 8 recites the limitation "said Cas endonuclease" referring to claim 1 in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 does not recite a Cas endonuclease.
Claims 9 and 10 recite “the method of claim 1, wherein a gene encoding the Cas endonuclease”.  Claim 1 does not recite a Cas endonuclease and therefore there is insufficient antecedent basis for this limitation.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 12 and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Frohberg et al (US Patent 8252975).
The claims are drawn to maize plants and seeds generated from targeting the Wx1 gene for knocking out the expression of the polypeptide such that the amylopectin content is increased.
Frohberg et al teaches a method of modifying the amylopectin content by increasing the content by disrupting the Waxy gene (Wx1 gene) via mutation (see claim 17 and claim 14 at least, but also 25th paragraph under Brief Description).  The maize taught by Frohberg et al would be indistinguishable from the instantly claimed plants and seeds since the claims are not limited to the specific mutation or type of mutation in the gene, but only require the disruption of the gene.  Accordingly the product claims are anticipated.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Terada et al (2002 Nature Biotechnology 20:1030-1034) in view of Xingliang et al (2015 Molecular Plant 8:1274-1284, further, in view of Cook et al (2012 Plant Physiology 158:824-834).
The claims are drawn to a method for obtaining a Waxy maize plant comprising introducing a double strand break in at least one target site in an endogenous WX1 gene wherein the gene function is knocked out wherein a generated maize plant produces grain with an increased amylopectin percentage compared to a second maize plant comprising a functional Wx1 gene, wherein a modification template is introduced, wherein the double strand break is induced by TALEN, meganuclease, zinc finger nuclease or a CRISPR-associated nuclease wherein the double stranded break is induced by a CRISPR-associated nuclease wherein a guide RNA is provided wherein the guide RNA is complementary to SEQ ID NO:4, wherein the guide RNAs comprise SEQ ID NO:4 and SEQ ID NO:5, respectively, wherein the Cas endonuclease is a Cas9 wherein the Cas is operably linked to an SV40 nuclear targeting signal upstream wherein the alteration is in an elite inbred maize plant, a plant and seed produced from said method, and guide polynucleotides therefrom.
Terada et al teach the targeting disruption of the Waxy gene in rice comprising targeting the rice Waxy gene with a template to insert DNA in intron 1 of the rice waxy gene wherein the gene is disrupted in function wherein the rice grains produced from the resultant plant had an increase in amylopectin relative to rice grains that did not have the gene disrupted (see Results page 1030, 2nd column, 2nd paragraph, for example, Figure 1).
Terada et al do not teach using a nuclease to create a double strand break, the guide sequences of SEQ ID NO:4 and 5 using CRISPR-Cas or targeting the Waxy gene in maize.
Xingliang et al teach genome editing using CRISPR/Cas9 wherein the double stranded break is caused by Cas9 in both monocot and dicot plants including reducing to practice the invention in rice, specifically targeting the Waxy gene in rice wherein amylopectin is increased (see Figure 1, Figure 5 and 2nd paragraph on page 1280 wherein the decrease in amylose infers a shift of higher amylopectin).
Cook et al teach that specialty maize germplasm has long been established including amylose-free waxy1 wherein the Wx1 gene is mutated and does not function (see page 824, 2nd paragraph spanning the two columns), and developed a tool and population for being able to introduce such mutation germplasm into elite varieties generating a large mapping and QTL population for studying complex kernel traits and introducing said traits into elite germplasm (see discussion in particular).  It is noted that the Wx1 gene, and waxy1 mutation were well-known in the art and in numerous publications, Cook et al is cited above as representative of the art to demonstrate the desire to move such traits into elite varieties.  SEQ ID Nos 4 and 5 are sequences that are comprised by the well-known Wx1 gene and would be obvious options for guided mutation.  
Given the state of the art, the well-known gene and mutations available, the disclosures by Terada et al, Xingliang et al and Cook et al, it would have been obvious for one of ordinary skill in the art to mutate the maize Wx1 gene using Crispr-Cas9 as demonstrated in rice by Xiangling et al in maize to introduce the kernel trait into maize elite inbred varieties according to the need suggested by Cook et al and one would have been motivated to do so according to that need and would have had a reasonable expectation of success following the protocol of Xingliang et al.  SV40 is a well-known targeting sequence common for such molecular procedures that amounts to a design choice.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Terada et al (2002 Nature Biotechnology 20:1030-1034) in view of Xingliang et al (2015 Molecular Plant 8:1274-1284, further, in view of Cook et al (2012 Plant Physiology 158:824-834) and further in view of Yandeau-Nelson et al (2006 Genetics 174:101-112).
The claim is drawn to a method of producing a Waxy maize hybrid plant comprising crossing an Iowa Stiff Stalk Synthetic maize inbred plant comprising an alteration the knocks out Wx1 gene function with a non-Stiff Stalk maize inbred plant comprising a nucleic acid alteration that knocks out Wx1 function.
Terada et al teach the targeting disruption of the Waxy gene in rice comprising targeting the rice Waxy gene with a template to insert DNA in intron 1 of the rice waxy gene wherein the gene is disrupted in function wherein the rice grains produced from the resultant plant had an increase in amylopectin relative to rice grains that did not have the gene disrupted (see Results page 1030, 2nd column, 2nd paragraph, for example, Figure 1).
Terada et al do not teach targeting the Waxy gene in maize or using Stiff Stalk inbred maize lines.
Xingliang et al teach genome editing using CRISPR/Cas9 wherein the double stranded break is caused by Cas9 in both monocot and dicot plants including reducing to practice the invention in rice, specifically targeting the Waxy gene in rice wherein amylopectin is increased (see Figure 1, Figure 5 and 2nd paragraph on page 1280 wherein the decrease in amylose infers a shift of higher amylopectin).
Cook et al teach that specialty maize germplasm has long been established including amylose-free waxy1 wherein the Wx1 gene is mutated and does not function (see page 824, 2nd paragraph spanning the two columns), and developed a tool and population for being able to introduce such mutation germplasm into elite varieties generating a large mapping and QTL population for studying complex kernel traits and introducing said traits into elite germplasm (see discussion in particular).  It is noted that the Wx1 gene, and waxy1 mutation were well-known in the art and in numerous publications, Cook et al is cited above as representative of the art to demonstrate the desire to move such traits into elite varieties.  SEQ ID Nos 4 and 5 are sequences that are comprised by the well-known Wx1 gene and would be obvious options for guided mutation.  
Yandeau-Nelson studies recombination frequencies among several different genetic backgrounds and utilizes Iowa Stiff Stalk for determining the different backgrounds phenotypically (see page 109 first full paragraph).
Given the state of the art, the well-known gene and mutations available, the disclosures by Terada et al, Xingliang et al and Cook et al, and Yandeau-Nelson, it would have been obvious for one of ordinary skill in the art to mutate the maize Wx1 gene using Crispr-Cas9 as demonstrated in rice by Xiangling et al in maize to introduce the kernel trait into maize elite inbred varieties using Iowa Stiff Stalk inbred varieties to readily phenotypically determine genetic backgrounds as taught by Yandeau-Nelson according to the need suggested by Cook et al and one would have been motivated to do so according to that need and would have had a reasonable expectation of success following the protocol of Xingliang et al.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 11136589. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented subject matter, being a species of the instant claims which meet all of the limitations of the instant claims would anticipate the genus of the instant claims.

No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T PAGE whose telephone number is (571)272-5914. The examiner can normally be reached M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 5712707058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT T PAGE/Primary Examiner, Art Unit 1663